Case 4:19-cv-00231-SEB-DML Document 53 Filed 04/17/20 Page 1 of 10 PageID #: 340




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    NEW ALBANY DIVISION

 VICKI BUDD, as Personal Representative and           )
 Administrator of the Estate of JEROD SCOTT           )
 DRAPER, and next friend to the minor child,          )
 C.J.D.,                                              )
                                                      )
                                Plaintiff,            )
                                                      ) Case No.: 4:19-cv-00231-SEB-DML
        v.                                            )
                                                      )
 RODNEY V. SEELYE, Individually and in his            )
 official capacity as Harrison County Sheriff,        )
 NICHOLAS SMITH, Individually and in his              )
 official capacity as Harrison County Sheriff,        )
 ADVANCED CORRECTIONAL                                )
 HEALTHCARE, INC.,                                    )
 CAPTIAN DUSTIN CUNDALL,                              )
 SERGEANT MATT HULSEY,                                )
 LIEUTENANT BRENDEN SATORI,                           )
 MICHAEL GREGORY, and                                 )
 ROY WASHINGTON,                                      )
                                                      )
                                 Defendants.          )


    DEFENDANTS ADVANCED CORRECTIONAL HEALTHCARE, INC. AND ROY
     WASHINGTON, N.P.’S ANSWER TO PLAINTIFF’S AMENDED COMPLAINT

        Defendants, Advanced Correctional Healthcare, Inc. and Roy Washington, N.P., by

 counsel, and for their Answer to Plaintiff’s Amended Complaint, state the following:

                                         INTRODUCTION

    1. No response is necessary from the Defendants as it is merely an introductory paragraph.

        To the extent this paragraph alleges wrongdoing on the part of the Defendants, such

        allegation is denied.

                                    JURISDICTION AND VENUE


                                                 1
Case 4:19-cv-00231-SEB-DML Document 53 Filed 04/17/20 Page 2 of 10 PageID #: 341




    2. No response required from the Defendants.           To the extent this paragraph alleges

       wrongdoing on the part of the Defendants, such allegation is denied.

    3. Defendants do not dispute that this Court has jurisdiction over Plaintiff’s claims.

    4. Defendants do not dispute that this Court has jurisdiction over Plaintiff’s claims.

    5. Defendants do not dispute that this is the proper venue for Plaintiff’s claims.

                                            PARTIES

    6. Defendants admit that Vicki Budd is the named Plaintiff in this case. Upon information

       and belief, Defendants admit that Plaintiff was appointed personal representative of the

       Estate of Jerod Draper under cause number 31C01-1811-EU-115.               Defendants lack

       sufficient information to admit or deny the remaining allegations contained in this

       paragraph.

    7. Defendants admit that Jerod Draper is deceased. Defendants lack sufficient information to

       admit or deny the remaining allegations contained in this paragraph.

    8. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    9. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    10. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    11. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    12. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    13. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    14. Defendants admit that Roy Washington was an employee of Advanced Correctional

       Healthcare and was the medical provider on-call on October 4, 2018. Defendants deny the

       remaining allegations in this paragraph.

    15. Defendants admit the allegations in this paragraph.

                                                  2
Case 4:19-cv-00231-SEB-DML Document 53 Filed 04/17/20 Page 3 of 10 PageID #: 342




                                 FACTUAL ALLEGATIONS

    16. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    17. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    18. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    19. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    20. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    21. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    22. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    23. Defendants admit that on October 4, 2018, Roy Washington, N.P. prescribed Librium. The

       content of Plaintiff’s Exhibit A speaks for itself.       Defendants deny the remaining

       allegations contained in this paragraph.

    24. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    25. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    26. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    27. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    28. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    29. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    30. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    31. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    32. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    33. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

                                              COUNT 1

    34. Defendants hereby incorporate their answers to paragraphs 1 through 33.



                                                  3
Case 4:19-cv-00231-SEB-DML Document 53 Filed 04/17/20 Page 4 of 10 PageID #: 343




    35. Defendants deny the allegations in this paragraph.

    36. Defendants deny the allegations in this paragraph.

    37. Defendants deny the allegations in this paragraph.

    38. Defendants deny the allegations in this paragraph.

    39. Defendants deny the allegations in this paragraph.

    40. Defendants deny the allegations in this paragraph.

    41. Defendants deny the allegations in this paragraph.

    42. Defendants deny the allegations in this paragraph.

    43. Defendants hereby incorporate their answers to paragraph 1 through 42.

    44. The allegations contained in this paragraph are unrelated to the undersigned Defendants.

       To the extent this paragraph alleges wrongdoing on the part of the Defendants, such

       allegation is denied.

    45. The allegations contained in this paragraph are unrelated to the undersigned Defendants.

       To the extent this paragraph alleges wrongdoing on the part of the Defendants, such

       allegation is denied.

    46. The allegations contained in this paragraph are unrelated to the undersigned Defendants.

       To the extent this paragraph alleges wrongdoing on the part of the Defendants, such

       allegation is denied.

    47. The allegations contained in this paragraph are unrelated to the undersigned Defendants.

       To the extent this paragraph alleges wrongdoing on the part of the Defendants, such

       allegation is denied.




                                                4
Case 4:19-cv-00231-SEB-DML Document 53 Filed 04/17/20 Page 5 of 10 PageID #: 344




     48. The allegations contained in this paragraph are unrelated to the undersigned Defendants.

         To the extent this paragraph alleges wrongdoing on the part of the Defendants, such

         allegation is denied.

     49. The allegations contained in this paragraph and subsections (a) and (g) are unrelated to the

         undersigned Defendants. To the extent this paragraph alleges wrongdoing on the part of

         the Defendants, such allegation is denied.

     50. The allegations contained in this paragraph are unrelated to the undersigned Defendants.

         To the extent this paragraph alleges wrongdoing on the part of the Defendants, such

         allegation is denied.

     51. Defendants hereby incorporate their answers to paragraphs 1 through 50.

     52. Defendants deny the allegations in this paragraph.

     53. Defendants deny the allegations in this paragraph including subsections (a) through (h).

     54. Defendants deny the allegations in this paragraph.

     55. Defendants deny the allegations in this paragraph.

     WHEREFORE, Defendants Advanced Correctional Healthcare, Inc. and Roy Washington,

 N.P., pray for judgment in their favor, that Plaintiff takes nothing by way of her Complaint and for

 all other just and proper relief.

                                             COUNT 2

     56. Defendants hereby incorporate their answers to paragraphs 1 through 55.

     57. The allegations contained in this paragraph are unrelated to the undersigned Defendants.

         To the extent this paragraph alleges wrongdoing on the part of the Defendants, such

         allegation is denied.




                                                  5
Case 4:19-cv-00231-SEB-DML Document 53 Filed 04/17/20 Page 6 of 10 PageID #: 345




    58. The allegations contained in this paragraph are unrelated to the undersigned Defendants.

       To the extent this paragraph alleges wrongdoing on the part of the Defendants, such

       allegation is denied.

    59. The allegations contained in this paragraph are unrelated to the undersigned Defendants.

       To the extent this paragraph alleges wrongdoing on the part of the Defendants, such

       allegation is denied.

    60. The allegations contained in this paragraph are unrelated to the undersigned Defendants.

       To the extent this paragraph alleges wrongdoing on the part of the Defendants, such

       allegation is denied.

    61. The allegations contained in this paragraph are unrelated to the undersigned Defendants.

       To the extent this paragraph alleges wrongdoing on the part of the Defendants, such

       allegation is denied.

    62. The allegations contained in this paragraph are unrelated to the undersigned Defendants.

       To the extent this paragraph alleges wrongdoing on the part of the Defendants, such

       allegation is denied.

    63. The allegations contained in this paragraph are unrelated to the undersigned Defendants.

       To the extent this paragraph alleges wrongdoing on the part of the Defendants, such

       allegation is denied.

    64. Defendants hereby incorporate their answers to paragraph 1 through 63.

    65. The allegations contained in this paragraph are unrelated to the undersigned Defendants.

       To the extent this paragraph alleges wrongdoing on the part of the Defendants, such

       allegation is denied.




                                               6
Case 4:19-cv-00231-SEB-DML Document 53 Filed 04/17/20 Page 7 of 10 PageID #: 346




     66. The allegations contained in this paragraph are unrelated to the undersigned Defendants.

         To the extent this paragraph alleges wrongdoing on the part of the Defendants, such

         allegation is denied.

     67. The allegations contained in this paragraph are unrelated to the undersigned Defendants.

         To the extent this paragraph alleges any wrongdoing on the part of the Defendants, such

         allegation is denied.

     68. The allegations contained in this paragraph are unrelated to the undersigned Defendants.

         To the extent this paragraph alleges any wrongdoing on the part of the Defendants, such

         allegation is denied.

     69. The allegations contained in this paragraph including subsections (a) through (c) are

         unrelated to the undersigned Defendants.       To the extent this paragraph alleges any

         wrongdoing on the part of the Defendants, such allegation is denied.

     70. The allegations contained in this paragraph including subsections (i) through (m) are

         unrelated to the undersigned Defendants.       To the extent this paragraph alleges any

         wrongdoing on the part of the Defendants, such allegation is denied.

     71. The allegations contained in this paragraph are unrelated to the undersigned Defendants.

         To the extent this paragraph alleges any wrongdoing on the part of the Defendants, such

         allegation is denied.

     WHEREFORE, Defendants Advanced Correctional Healthcare, Inc. and Roy Washington,

 N.P., pray for judgment in their favor, that Plaintiff takes nothing by way of her Complaint and for

 all other just and proper relief.

                                             COUNT 3

     72. Defendants hereby incorporate their answers to paragraphs 1 through 71.



                                                  7
Case 4:19-cv-00231-SEB-DML Document 53 Filed 04/17/20 Page 8 of 10 PageID #: 347




     73. Defendants deny the allegations in this paragraph.

     74. The allegations in this paragraph are unrelated to the undersigned Defendants. To the

         extent this paragraph alleges any wrongdoing on the part of the Defendants, such allegation

         is denied.

     75. Defendants deny the allegations in this paragraph.

     76. Defendants deny the allegations in this paragraph.

     77. Defendants deny the allegations in this paragraph.

     78. Defendants deny the allegations in this paragraph.

     WHEREFORE, Defendants Advanced Correctional Healthcare, Inc. and Roy Washington,

 N.P., pray for judgment in their favor, that Plaintiff takes nothing by way of her Complaint and for

 all other just and proper relief.

                                            DAMAGES

     79. Defendants hereby incorporate their answers to paragraph 1 through 78.

     80. Defendants deny the allegations in this paragraph.

     81. Defendants deny the allegations in this paragraph.

     82. Defendants deny the allegations in this paragraph and deny that Plaintiff is entitled to the

         relief requested.

     WHEREFORE, Defendants Advanced Correctional Healthcare, Inc. and Roy Washington,

 N.P., pray for judgment in their favor, that Plaintiff takes nothing by way of her Complaint and for

 all other just and proper relief.

                                     ADDITIONAL DEFENSES

         Defendants, Advanced Correctional Healthcare, Inc. and Roy Washington, N.P., for their

 Additional Defenses state the following:



                                                  8
Case 4:19-cv-00231-SEB-DML Document 53 Filed 04/17/20 Page 9 of 10 PageID #: 348




     1. The medical care rendered to Plaintiff by the Defendants was reasonable, appropriate and

         within the community standard of care.

     2. Plaintiff has failed to state a claim upon which relief may be granted.

     3. There was no policy of Advance Correctional Healthcare, Inc. that resulted in a violation

         of decedent’s constitutional rights.

     4. Decedent’s damages may have resulted in whole or in part from his own actions, thus

         constituting comparative fault and/or contributory negligence and barring or reducing the

         claim accordingly.

     5. Plaintiff did not suffer any damages as a result of the medical care rendered by the

         Defendants.

     6. Defendants are entitled to qualified immunity.

     7. Plaintiff’s damages are limited under the Indiana Wrongful Death Act.

     8. To the extent that Plaintiff’s damages, if any, were caused by the actions of a third-party,

         Defendants are entitled to a contribution and/or set-off.

     9. To the extent that Co-Defendants assert affirmative or additional defenses, Defendants

         incorporate those herein by reference.

     10. Defendants reserve the right to supplement and amend their Additional Defenses as

         discovery in this matter is on-going.

     WHEREFORE, Defendants Advanced Correctional Healthcare, Inc. and Roy Washington,

 N.P., pray for judgment in their favor, that Plaintiff takes nothing by way of her Complaint and for

 all other just and proper relief.

                                            JURY DEMAND

     Defendants request that this matter be tried before a jury.


                                                   9
Case 4:19-cv-00231-SEB-DML Document 53 Filed 04/17/20 Page 10 of 10 PageID #: 349




                                               Respectfully Submitted,

                                               s/ Jill E. Esenwein
                                               Jill E. Esenwein, #34291-20
                                               One of the Attorneys for Defendants Advanced
                                               Correctional Healthcare, Inc. and Roy Washington,
                                               N.P.

  Carol A. Dillon, #25549-49
  Jill E. Esenwein, #34291-20
  Bleeke Dillon Crandall, P.C.
  8470 Allison Pointe Blvd., Ste. 420
  Indianapolis, IN 46250-4365
  Telephone: (317) 567-2222
  Facsimile: (317) 567-2220
  carol@bleekedilloncrandall.com
  jill@bleekedilloncrandall.com

                                  CERTIFICATE OF SERVICE

         I hereby certify that on the 17th day of April, 2020, a true and complete copy of the

  foregoing document was served electronically upon all counsel of record via email generated by

  the Court’s ECF system to the following:



         All electronically ECF Registered Parties



                                                              s/ Jill E. Esenwein
                                                              Jill E. Esenwein, #34291-20




                                                  10
